Citation Nr: 1449527	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-42 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for musculoskeletal problems.  

2.  Entitlement to service connection for lung problems.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, including service in Vietnam from July 1966 to August 1967.

This matter initially came before the Board of Veterans' Appeal (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2014, the Board remanded the issues for additional development.  The matter now returns to the Board.  

Since the remand, the claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA record does not contain any additional relevant documents not associated with the VBMS file.  

The issue of entitlement to service connection for lung problems is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's musculoskeletal problems are not related to service, to include herbicide exposure, and arthritis of the spine was not compensably disabling within one year of separation from active duty.  


CONCLUSION OF LAW

Musculoskeletal problems were not incurred in or aggravated by active military service, and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in January 2007.  

With respect to the claim being decided, the Board finds that all necessary development has been accomplished, the Appeals Management Center (AMC) complied with the Board's May 2014 remand instructions, and therefore appellate review may proceed without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA obtained the Veteran's service treatment records and all identified private and VA treatment records.  As instructed in the May 2014 remand, the AMC sent the Veteran a letter in May 2014 asking him to identify any VA or private treatment for the claimed conditions since December 2009.  Although the Veteran did not respond, the AMC obtained the relevant VA treatment records; the AMC had no further obligations to fulfill in this regard.  Also as instructed by the May 2014 remand, the Veteran was provided a VA examination to address his musculoskeletal problems in July 2014.  The examiner reviewed the claims file, described the Veteran's disability in detail, supported her conclusions with sufficient analysis, and responded to the questions raised in the Board's remand.  Therefore, the Board finds that the July 2014 examination is adequate to allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Analysis

Service connection is warranted where the evidence establishes that an injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the claimed disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For veterans with 90 days or more of active service during a period of war, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran describes having to use a cane when walking and that sometimes his muscles "just don't work," which he asserts is due to in-service herbicide exposure.  

The record reflects that the Veteran served in Vietnam, and therefore exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f).  When a Veteran was exposed to herbicides in service, service connection is warranted on a presumptive basis for certain specified diseases, such as Parkinson's disease, but not including arthritis.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Although degenerative disc disease and arthritis are not among the conditions eligible for presumptive service connection, direct service connection may still be established by showing that the disorder is related to service, to include herbicide exposure.  Stefl, 21 Vet. App. at 123 ("The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.").  

Service treatment records show that the Veteran was seen in January 1966 for back pain.  Heat treatment and Darvon were prescribed; no history or assessment was provided.  The Veteran's separation examination report shows that his spine and "other musculoskeletal" were evaluated as normal. 

The Board has reviewed all VA and private medical records associated with the claims file.  These records include evidence of a current back disability, to include arthritis, but do not include any opinion linking a musculoskeletal disorder to service.  They also do not reveal competent evidence of arthritis of the spine within one year of the Veteran's separation from active duty or any evidence that arthritis was shown or noted in service.  

VA and private treatment records include an April 1985 treatment record showing that the Veteran reported problems with his neck and back.  The provider noted that lumbosacral imaging looked "pretty good," that the disks looked good, and that there was some lipping of his vertebra and some osteophyte formation but "overall really don't look too bad."  A January 1989 record shows that the Veteran reported to the emergency room with acute onset of low back pain after bending over to give his dog some water; an impression of probable lumbosacral strain, rule out disc disease, was provided.  A January 1989 lumbosacral spine x-ray report notes degenerative changes involving the facet joints with degenerative hypertrophic spurs at multiple levels.  Another January 1989 note shows that one provider observed that the Veteran's biggest problem was arthritis of his back.  In October 1992 the Veteran was seen for acute onset of back pain following bending over.  He was noted to have a history of back pain before but had been doing well until this episode.  X-ray of the lumbar spine looked normal, and the impression was interspinous ligament stretch injury.  A November 2008 x-ray report shows that degenerative changes of the mid- and lower-thoracic vertebral bodies were demonstrated and were stable since the prior June 2006 study.  July 2014 VA records show that the Veteran was assessed to need physical therapy for muscle strengthening and balance after reporting weakness and having falls.  The Veteran was tested for myasthenia, and the test was negative.  

The July 2014 VA examiner reviewed the Veteran's claims file and noted that he suffers from degenerative arthritis of the spine, diagnosed as multilevel degenerative disc disease in 1989.  The Veteran reported that he stopped being able to walk in November 2012 and has been in a wheelchair since December 2012.  The Veteran reported that in service he was put in the ammo section, had powder exposure, and back pain started.  The examiner conducted range of motion measurements, muscle strength testing, and reflex and sensory examinations.  X-rays showed multilevel degenerative discogenic disease and facet arthropathy of the thoracolumbar spine.  The examiner noted that the Veteran has a claimed disability pattern related to back pain, diagnosed as multilevel degenerative disc disease of the lower spine.  Reading the examination report as a whole, the examiner opined that the Veteran's claimed back pain, degenerative disc disease, is less likely as not related to military service, to include in-service exposure to herbicides and treatment for back pain.  The examiner explained that degenerative disc disease is a diagnosable disease with a clear and specifically etiology, i.e., wear and tear of the joint surface.  The examiner also noted that the fact that the January 1989 x-ray report noted degenerative disc disease and the October 1992 x-ray report was noted as normal indicates that any degenerative disc disease present at that time was mild.  

Although the examiner did not specifically discuss the April 1985 treatment record, she did note that the claims file was reviewed, and there is no requirement that a medical examiner comment on every favorable piece of evidence in the claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Additionally, the April 1985 record, indicating that the lumbosacral imaging and disks looked good and that there was some osteophyte formation, but this did not look "too bad," is consistent with the examiner's description based on 1989 and 1992 x-ray reports that any degenerative disc disease present during that time period was mild.  Therefore, the Board finds that the July 2014 examination regarding musculoskeletal problems is adequate.  See id. (explaining that an adequate medical report rests on correct facts and reasoned medical judgment).  

As noted above, arthritis was not shown or noted in service and was not demonstrated within one year of separation from active duty.  To the extent that the Veteran claims arthritis of the spine began within one year of separation from active duty, the Board recognizes that lay evidence can be competent to establish diagnosis of a condition in certain circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the Veteran, as a layperson, is not competent to diagnose arthritis because musculoskeletal pain has many potential causes, and, for VA purposes, a diagnosis of degenerative arthritis must generally be supported by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Additionally, arthritis, or degenerative disc disease, is not on the list of conditions which may be presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, service connection on a presumptive basis is not warranted.  

Regarding entitlement to service connection on a direct basis, the only opinion linking the Veteran's musculoskeletal problems, including degenerative disc disease, to service is that of the Veteran.  While the Veteran is competent to report his symptoms, laypersons are competent to opine only as to some matters of causation, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n. 4 (2011).  In this case, the Veteran's opinion regarding the etiology of his musculoskeletal problems (including arthritis, which was diagnosed many years after service, and muscle weakness or dysfunction, which has no diagnosed cause other than degenerative disc disease and which the Veteran claims is due to herbicide exposure), amounts to testimony concerning a medical disease process that took place over time, which extends beyond the type of immediately observable cause-and-effect relationship about which a layperson is competent to testify.  See Jandreau, 489 F.3d at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

In any event, to the extent that the Veteran is competent to provide such an opinion, the probative value of his opinion is slight because the overall factual picture is complex, given the nonspecific nature of the Veteran's in-service injury (back pain) and the complexity of determining the effects of exposure to herbicides on the body, the Veteran's advanced age, and the fact that post-service treatment records show episodes of acute back pain brought on by bending over.  Therefore, the Board finds the detailed explanation of the trained medical professional who conducted the July 2014 VA examination to be more probative.  Thus, service connection is also not warranted on a direct basis.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for musculoskeletal problems.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for musculoskeletal problems is denied.  


REMAND

Regarding entitlement to service connection for lung problems, remand is necessary to ensure compliance with the May 2014 remand directives, specifically to provide the Veteran with an adequate examination for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2014 VA examiner observed that diagnosis of histoplasmosis does not appear in the medical records until 2002.  However, the record includes an April 1974 x-ray report noting several nodular densities throughout both lungs, which may "relate to disseminated granulomatous lesions," a March 1976 record showing that a histoplasmin skin test was strongly reactive, and numerous records related to ocular histoplasmosis, including from before 2002.  Additionally, the examiner noted that the Veteran reported a history of COPD, but that VBMS contained no documentation of COPD.  However, a December 1987 x-ray report available in VBMS includes an impression of COPD.  Therefore, the examination is inadequate for rating purposes, as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Additionally, the examiner opined that the Veteran suffers from chronic granulomatous disease (CGD), an inherited disorder in which immune system cells do not function properly leading to ongoing and severe infection.  The examiner seemed to be of the opinion that because CGD is a genetic immune disease, any resulting disability cannot be service connected.  The fact that the Veteran may have a genetic disorder making him susceptible to certain conditions, such as histoplasmosis, does not preclude the Veteran from establishing service connection for any resulting disabilities, if, for example, he establishes that histoplasmosis had onset during service.  Therefore, a new examination is warranted.  Given that the claim seems to involve medically complex questions, the Board finds that an examination with a pulmonologist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent treatment records, with the assistance of the Veteran as necessary, and associate them with the claims file.  

2.  After appropriate attempts to obtain any additional records are completed, and whether or not such records are obtained, provide a pulmonologist with access to the VBMS file.  The pulmonologist must review the VBMS file and document such review in his or her report.  An examination should be scheduled if the pulmonologist finds it necessary to provide the requested opinions.  The pulmonologist is advised that in-service exposure to herbicides is conceded.  The pulmonologist is asked to:  

(a)  Review the claims file, diagnose any current lung disorders (including but not limited to any residuals of histoplasmosis and any conditions resulting in shortness of breath), and address which disorder is predominantly responsible for the limitation in pulmonary function.  If a diagnosis of COPD is not warranted, address the 1987 x-ray report indicating an impression of COPD.  

(b)  For each and every diagnosed lung disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the lung disorder had onset during or is otherwise caused by the Veteran's military service, including but not limited to in-service exposure to herbicides and claimed exposure to the fungus that causes histoplasmosis.  

(c)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  The pulmonologist is specifically asked to address whether the Veteran's current lung problems are related to a history of histoplasmosis, and if so, whether it is at least as likely as not that a histoplasmosis infection was the result of in-service exposure birds, chickens, bats, and soil as described by the Veteran in his October 2008 notice of disagreement.  The examiner is asked to specifically address the April 1974 x-ray report noting several nodular densities throughout both lungs, which "may well relate to disseminated granulomatous lesions," the March 1976 treatment record showing that a histoplasmin skin test was strongly reactive, and the records related to ocular histoplasmosis.  In addressing histoplasmosis, a discussion of environmental risk factors and incubation period may be helpful.  If unable to provide any of the requested opinions, explain why that is the case.  

3.  After the development requested has been completed, review the pulmonologist's opinion to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures.  

4.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


